IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs August 19, 2009

          STATE OF TENNESSEE v. DAVID ANDREW CAMPBELL

                  Direct Appeal from the Circuit Court for Marshall County
                        Nos. 2008-CR-87-94     Robert Crigler, Judge


                   No. M2008-02818-CCA-R3-CD - Filed December 9, 2009



The Defendant, David Andrew Campbell, pled guilty in eight cases, which were consolidated for this
appeal, to one count of aggravated burglary, a Class C felony; five counts of theft under $1000, a
Class D felony; ten counts of automobile burglary, a Class E felony; and fourteen counts of theft
under $500, a Class A misdemeanor. The trial court ordered the Defendant to serve an effective
sentence of eighteen years in the Tennessee Department of Correction. The Defendant appeals,
contending the trial court erred in setting the length and alignment of his sentences. After a thorough
review of the record and relevant authorities, we conclude the trial court properly sentenced the
Defendant. As such, we affirm the sentences imposed by the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed


ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
DAVID H. WELLES, JJ., joined.


Michael J. Collins (at trial and on appeal), Shelbyville, Tennessee, and William Harold (at trial),
Shelbyville, Tennessee, for the Appellant, David Andrew Campbell.


Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General; Melissa
Roberge, Assistant Attorney General; Charles Crawford, District Attorney General; and Weakley
E. Barnard, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                             OPINION


                                       I. Facts & Sentencing


       This case arises from the Defendant’s commission of a string of theft-based crimes in
Marshall County over a two-week period in May and June of 2008. As a result of the Defendant’s
conduct, a Marshall County grand jury indicted the Defendant in eight separate indictments, each
of which charged the Defendant with multiple crimes. The Defendant pled guilty to one count of
aggravated burglary, five counts of theft under $1000, ten counts of automobile burglary, and
fourteen counts of theft under $500.


        According to the Defendant’s presentence report, the Defendant began experimenting with
drugs when he was sixteen years old and continued to use drugs, including marijuana, Xanax, and
crack cocaine, throughout his teens and twenties. The Defendant dropped out of high school in the
ninth grade but completed his G.E.D. The officer who prepared the presentence report was not able
to verify that the Defendant completed his G.E.D.


       The presentence report reveals that since at least 2005 the Defendant has only sporadically
held a job, never working for the same employer for over a year. The Defendant worked at
Campbell’s Roofing and Home Improvement for one year but resigned in order to serve a jail
sentence unrelated to this case. The Defendant then worked at a Hardee’s but quit five months later.
He then worked at a Kentucky Fried Chicken but resigned a year later, in January 2008, to work at
Cosmolab. Cosmolab fired the Defendant within four days. The Defendant did not work between
his 2008 termination by Cosmolab and his commission of the crimes in this case.


         The Defendant has several previous felony and misdemeanor convictions, including two
counts of auto burglary, at least five counts of theft under $500, at least five counts of driving on a
suspended or revoked license, one count of possession of a Schedule III drug, one count of violating
the Tennessee Solid Waste Disposal Act, and one count of escape from a work house. Additionally,
the Defendant testified at his sentencing hearing that the two-week period in which the crimes in this
case occurred was actually part of a six-week period during which he broke into approximately
fifteen to twenty vehicles each week. The Defendant also admitted to having extensively used illegal
drugs in the weeks leading up to his arrest.


        According to the presentence report, the Defendant has violated the terms of alternative
release sentences numerous times and has failed to appear in court on criminal charges. Between
2002 and 2007, the Defendant violated the terms of various probated sentences he received for his
above-listed convictions on at least six occasions. The report lists at least two occasions on which
the Defendant failed to appear in criminal court.


        The presentence report contained a victim impact statement from the Defendant’s step-
mother, Emily Campbell. Campbell explained that the Defendant was not allowed in the home she
shared with the Defendant’s father unless his father was present. She recalled that, at 12:30 a.m. on
June 5, 2008, her dog’s bark woke her up. When she arose to see what had alarmed the dog, she
found her step-son, the Defendant, standing inside the house near the back door. She reminded the

                                                  2
Defendant that he was not allowed in the house when his father was not present, but the Defendant
asked to stay the night because his girlfriend had kicked him out of the home they shared. Campbell
acquiesced, but she only allowed him to sleep in the garage, and she locked the door separating the
garage from the rest of the home. Soon thereafter, Campbell realized that the Defendant had
managed to steal $400 from her purse before she let him into the garage.


         At the conclusion of the sentencing hearing, the trial court applied the two following
enhancement factors to all of the Defendant’s convictions in this case: enhancement factor (1), that
the Defendant had a history of criminal conduct; and enhancement factor (8), that the Defendant has
failed to comply with conditions of sentences involving release in the community in the past.
Additionally, the trial court applied enhancement factor (3), that the offense involved more than one
victim, to one of the Defendant’s auto burglary convictions in Case 2008-CR-87, and it applied
enhancement factor (14), that the Defendant abused a position of private trust, to the Defendant’s
aggravated robbery and theft under $500 convictions in Case 2008-CR-94. The trial court found that
the following two mitigating factors applied to all of the Defendant’s convictions in this case:
mitigating factor (1), that the offenses did not create a risk of serious bodily harm to the victims; and
mitigating factor (13), a catch-all provision, which the trial court used to find that the Defendant’s
cooperation in pleading guilty mitigated his punishment. Finally, the trial court found that
consecutive sentencing factor (1), that the Defendant had an extensive criminal history, applied to
all of the Defendant’s convictions, and he ordered partial consecutive sentencing, for a total effective
sentence of eighteen years in the Tennessee Department of Correction.


       Below we set out the specific conduct that underlies each case, the guilty pleas the Defendant
entered in each case, and the sentence the Defendant received in each case after the trial court applied
the above-described enhancement, mitigating, and consecutive sentencing factors.


        Cases 2008-CR-87 & 2008-CR-88: Three-year Sentence. On May 15, 2008, the Defendant
broke into a Ford truck and a Toyota, which belonged to Ben and Steve Hazard. The Defendant stole
an iPod, a wedding ring, a watch, sunglasses, and a Gameboy from the truck. The value of the
property stolen from the truck was between $1000 and $10,000. Based on these events, the
Defendant pled guilty in Case 2008-CR-87 to two counts of auto burglary and one count of theft
between $1000 and $10,000. The Defendant received an effective sentence of three years in Case
2008-CR-87.


        Later the same day, the Defendant also broke into a GMC Envoy and another Ford truck,
stealing change and an iPod. Based on these events, the Defendant pled guilty in case 2008-CR-88
to two counts of auto burglary and five counts of theft under $500. The trial court merged two of
the theft under $500 convictions with the remaining three theft under $500 convictions. The court
imposed an effective sentence of eighteen months in case 2008-CR-88 and ordered the sentence to
be served concurrently with the sentence in case 2008-CR-87, for an effective total sentence of three
years.

                                                   3
        Case 2008-CR-89: Two-year Sentence. On May 20, 2008, the Defendant broke into a
Chrysler and stole an MP3 player and an iPod. On this day the Defendant also broke into a Mazda,
taking property valued at less than $500. Based on this conduct, the Defendant pled guilty in case
2008-CR-89 to two counts of auto burglary and two counts of theft under $500. The trial court
merged one of the theft under $500 convictions with the remaining theft under $500 conviction. The
court imposed an effective sentence of two years in this case and ordered it to be served
consecutively to the effective three-year sentence in cases 2008-CR-87 and 2008-CR-88.


        Cases 2008-CR-90 & 2008-CR-91: Three-year Sentence. On May 21, 2008, the Defendant
broke into a Toyota, stealing property valued at more than $1000. Based on this conduct, the
Defendant pled guilty in case 2009-CR-90 to one count of auto burglary and two counts of theft
between $1000 and $10,000. The trial court merged one of the theft convictions with the remaining
theft conviction and imposed an effective three-year sentence.


        Also on May 21, 2008, the Defendant broke into another Toyota from which he stole $20.
Based on this conduct, the Defendant pled guilty in case 2008-CR-91 to one count of auto burglary
and two counts of theft under $500. The trial court merged one of the theft convictions with the
other and imposed an effective two-year sentence. The Court ordered the sentences in cases 2008-
CR-90 and 2008-CR-91 to be served concurrently to each other for an effective sentence of three
years. The trial court ordered this three-year sentence in cases 2008-CR-90 and 2008-CR-91 to be
served consecutively to the sentences for the remaining six cases consolidated in this appeal.


        Cases 2008-CR-92 & 2008-CR-93: Four-year Sentence. On June 3, 2008, the Defendant
took a bicycle from a residence. Based on this conduct, the Defendant pled guilty in case 2008-CR-
92 to two counts of theft under $500. The trial court merged the two theft under $500 convictions
and imposed a sentence of eleven months and twenty-nine days.


         The following day the Defendant stole a Mercury Mountaineer. From the Mountaineer the
Defendant stole a tool set, a power converter, two car seats, spare keys, a phone charger, a watch,
sunglasses, a calculator, and money. The Defendant pled guilty in case 2008-CR-93 to two counts
of theft between $1000 and $10,000, one count of auto burglary, and two counts of theft under $500.
The trial court merged the two theft between $1000 and $10,000 as well as the two theft under $500
convictions. The Court imposed an effective sentence of four-years in case 2008-CR-93, which it
ordered to be served concurrently to the sentence in case 2008-CR-93 but consecutively to the
remaining six cases consolidated in this appeal.


       Case 2008-CR-94: Six-year Sentence. On June 5, 2008, the Defendant broke into his father
and stepmother’s home, stealing $400. Based on this conduct, the Defendant pled guilty in case
2008-CR-94 to one count of aggravated burglary and two counts of theft under $500. The trial court
merged the two theft under $500 convictions. The trial court imposed a six-year sentence in this

                                                4
case, which it ordered to be served consecutively to the remaining six cases consolidated in this
appeal.


       In total, the trial court imposed a total effective sentence of eighteen years for the Defendant’s
convictions in cases 2008-CR-87 through 2008-CR-94. It is from this judgment that the Defendant
now appeals.


                                             II. Analysis


        The Defendant contends the trial court erred in setting the length and alignment of his
sentences. He does not object to the trial court’s application of enhancement and mitigating factors.
Instead, he argues: (1) that his sentence is excessive; and (2) that the trial court’s imposition of
consecutive sentencing resulted in a sentence that was greater than that deserved for the offenses
committed.


                                       A. Length of Sentence


       The Defendant objects to the length of his sentence, arguing that the trial court’s weighing
of enhancement and mitigating factors did not comply with the purposes and principles of the
Sentencing Act because the totality of the circumstances of his crimes did not justify his sentence.
He also argues that the scarcity of prison resources in Tennessee required a reduced sentence in his
case. The State first notes that the trial court erred when it applied enhancement factor (14) to case
2008-CR-94 because the Defendant did not actually use the position of trust he shared with his father
and stepmother when he burglarized their home. The State contends, however, that upon de novo
review this Court should affirm the Defendant’s eighteen-year sentence based upon the remaining
applicable enhancement factors and sentencing principles.


         When a defendant challenges the length, range, or manner of service of a sentence, this Court
must conduct a de novo review on the record with a presumption that “the determinations made by
the court from which the appeal is taken are correct.” T.C.A. § 40-35-401(d) (2006). This
presumption, however, is conditioned upon the affirmative showing in the record that the trial court
properly sentenced the defendant. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). As the
Sentencing Commission Comments to this section note, the burden is on the appealing party to show
that the sentencing is improper. T.C.A. § 40-35-401, Sentencing Comm’n Cmts. If the trial court
followed the statutory sentencing procedure, made findings of facts which are adequately supported
in the record, and gave due consideration and proper weight to the factors and principles relevant to
sentencing under the 1989 Sentencing Act, T.C.A. § 40-35-103 (2006), we may not disturb the
sentence even if a different result was preferred. State v. Ross, 49 S.W.3d 833, 847 (Tenn. 2001).
The presumption does not apply to the legal conclusions reached by the trial court in sentencing a


                                                   5
defendant or to the determinations made by the trial court which are predicated upon uncontroverted
facts. State v. Dean, 76 S.W.3d 352, 377 (Tenn. Crim. App. 2001); State v. Butler, 900 S.W.2d 305,
311 (Tenn. Crim. App. 1994); State v. Smith, 891 S.W.2d 922, 929 (Tenn. Crim. App. 1994). In the
event the record fails to demonstrate the required consideration by the trial court, appellate review
of the sentence is purely de novo. Ashby, 823 S.W.2d at 169.


       As we will explain in detail below, we conclude that the trial court wrongly applied one
enhancement factor. As such, we review the Defendant’s sentence de novo with no presumption of
correctness. See Ashby, 823 S.W.2d at 169.


       The Criminal Sentencing Act of 1989 and its amendments describe the process for
determining the appropriate length of a defendant’s sentence. Under the Act, a trial court may
impose a sentence within the applicable range as long as the imposed sentence is consistent with the
Act’s purposes and principles. T.C.A. § 40-35-210(c)(2) and (d) (2006); see State v. Carter, 254
S.W.3d 335, 343 (Tenn. 2008). The Tennessee Code allows a sentencing court to consider the
following enhancement factors, among others, when determining whether to enhance a defendant’s
sentence:


       (1) The defendant has a previous history of criminal convictions or criminal behavior, in
       addition to those necessary to establish the appropriate range;
               ...
       (3) The offense involved more than one (1) victim;
               ...
       (8) The defendant, before trial or sentencing, failed to comply with the conditions of a
       sentence involving release into the community;
               ...
       (14) The defendant abused a position of public or private trust, or used a professional license
       in a manner that significantly facilitated the commission or the fulfillment of the offense .
       ...


T.C.A. § 40-35-114(1), (3), (8), (14) (2006). If an enhancement factor is not already an essential
element of the offense and is appropriate for the offense, then a court may consider the enhancement
factor in its length of sentence determination. T.C.A. § 40-35-114 (2006). In order to ensure “fair
and consistent sentencing,” the trial court must “place on the record” what, if any, enhancement and
mitigating factors it considered as well as its “reasons for the sentence.” T.C.A. § 40-35-210(e)
(2006). Before the 2005 amendments to the Sentencing Act, both the State and a defendant could
appeal the manner in which a trial court weighed enhancement and mitigating factors it found to
apply to the defendant. T.C.A. § 40-35-401(b)(2) (2003). The 2005 amendments deleted as grounds


                                                 6
for appeal, however, a claim that the trial court did not properly weigh the enhancement and
mitigating factors. See 2005 Tenn. Pub. Acts ch. 353, §§ 8, 9. In summary, although this Court
cannot review a trial court’s weighing of enhancement factors, we can review the trial court’s
application of those enhancement factors. T.C.A. § 40-35-401(d) (2006); Carter, 254 S.W.3d at 343.


        The Defendant is a Range I offender, and aggravated burglary is a Class C felony. T.C.A.
§ 39-14-403 (2006). Therefore, the appropriate range for the Defendant’s aggravated burglary
conviction is three to six years. T.C.A. § 40-35-112(a)(2) (2006). Theft under $1000 is a Class D
felony; therefore, the appropriate range for each of the Defendant’s five theft under $1000
convictions is two to four years. Automobile burglary is a Class E felony; therefore, the appropriate
range for each of his ten automobile burglary convictions is one to two years. Theft under $500 is
a Class A misdemeanor; therefore, the maximum sentence for each of the Defendant’s fourteen theft
under $500 convictions is eleven months and twenty-nine days.


        The trial court applied enhancement factors (1) and (8) to each of the Defendant’s
convictions, but it applied enhancement factor (3) only to the Defendant’s automobile burglary
conviction in case 2008-CR-87 and enhancement factor (14) only to the Defendant’s convictions in
Case 2008-CR-94, which included aggravated burglary and theft under $500. The trial court found
that mitigating factors (1) and (13) applied to each of the Defendant’s convictions.


        In setting the length of each of the Defendant’s sentences, which varied from eleven months
and twenty-nine days to six years, the trial court considered the applicable enhancement and
mitigating factors, the Defendant’s presentence report, principles of sentencing and arguments as to
sentencing alternatives, the nature and characteristics of the criminal conduct involved, statistical
information about sentencing from the Administrative Office of the Courts, and the Defendant’s
potential or lack of potential for rehabilitation or treatment.


        The Defendant does not object to the trial court’s application of enhancement and mitigating
factors. Instead, he argues that the Sentencing Act does not support the length of his sentence. The
State, however, notes that the trial court misapplied enhancement factor (14) to enhance the
Defendant’s sentence but argues that the remaining enhancement factors justify the Defendant’s
sentence upon de novo review.


        First, we note that the trial court correctly applied enhancement factors (1) and (8) to each
of the Defendant’s convictions. The Defendant, who was sentenced as a Range I offender, has two
prior felony convictions and at least thirteen misdemeanor convictions. Additionally, his admitted
history of drug abuse and repeated, systematic commissions of theft demonstrate that the Defendant
has a “previous history of criminal convictions or criminal behavior, in addition to those necessary
to establish the appropriate range.” See T.C.A. § 40-35-114(1). As such, the trial court properly
applied enhancement factor (1) to each of the Defendant’s convictions. Further, the record reflects

                                                 7
that the Defendant has violated his probation at least six times in the past. The record supports the
trial court’s finding that “before trial or sentencing, the Defendant failed to comply with the
conditions of a sentence involving release into the community.” See T.C.A. § 40-35-114(8). As
such, the trial court properly applied enhancement factor (8) to each of the Defendant’s convictions.


       The trial court similarly did not err when it applied enhancement factor (3) to one of the
Defendant’s auto burglary convictions in case 2008-CR-87. Factor (3) applies where an offense
involves more than one victim, and the record reflects that the Defendant burglarized the vehicle of
Ben and Steve Hazard on May 15, 2008. See T.C.A. § 40-35-114(3). As such, the Defendant’s
commission of auto burglary in case 2008-CR-87 involved more than one victim, and the trial court
properly applied enhancement factor (3) to enhance his sentence for that conviction.


        The final enhancement factor applied by the trial court, however, was in error. Enhancement
factor (14) applies where the “abused a position of public or private trust . . . in a manner that
significantly facilitated the commission or the fulfillment of the offense.” T.C.A. 40-35-114(14).
Our Supreme Court has discussed factor (14)’s applicability:
       Application of [this] factor requires a finding, first, that the defendant occupied a
       position of trust, either public or private. The position of parent, step-parent,
       babysitter, teacher, coach are but a few obvious examples. The determination of the
       existence of a position of trust does not depend on the length or formality of the
       relationship, but upon the nature of the relationship. Thus, the court should look to
       see whether the offender formally or informally stood in a relationship to the victim
       that promoted confidence, reliability or faith.


State v. Gutierrez, 5 S.W.3d 641, 645 (quoting State v. Kissinger, 922 S.W.2d 482, 488
(Tenn.1996)).


        The record reflects that, prior to the night on which the Defendant stole from his parents, they
had already forbidden the Defendant from entering their home when only his step-mother was
present. Despite this, at 12:30 a.m. on the night in question, the Defendant let himself into their
home when his step-mother was the only person present. Explaining that his girlfriend had just
kicked him out of the home they shared, he asked to be allowed to sleep in the garage of his parents’
home even though his father was not present. His step-mother agreed, watched him walk into the
garage, and locked the door behind him. Later, his step-mother realized that the Defendant had at
some point taken $400 from her purse before he went into the garage. We conclude the record
preponderates against the trial court’s finding that the Defendant abused a position of trust to commit
the aggravated burglary and theft under $500 for which he was charged in connection with this
incident. Although the Defendant’s decision to victimize his own family was callous, no part of the
record suggests that the Defendant and his step-mother had a relationship of confidence or reliability,
nor does it suggest that he used such a relationship to commit these crimes against his father and


                                                   8
stepmother. See Gutierrez, 5 S.W.3d at 645. The record, therefore, preponderates against the trial
court’s finding that the Defendant abused a position of trust to commit his crimes. We conclude the
trial court erred when it applied enhancement factor (14) to the Defendant’s convictions for auto
burglary and theft under $500 in case 2008-CR-94.


        We note that the trial court found that mitigating factors (1) and (13) applied to the
Defendant’s convictions. Neither party disputes these findings, and the record does not preponderate
against them.


        In conducting our de novo review of the Defendant’s sentence, we consider the same factors
that the Tennessee Code instructs a trial court to consider during sentencing: (1) any evidence
received at the trial and sentencing hearing, (2) the presentence report, (3) the principles of
sentencing and arguments as to sentencing alternatives, (4) the nature and characteristics of the
offense, (5) any mitigating or enhancement factors, (6) statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses; and (7) any
statements made by the defendant on his or her own behalf. See T.C.A. § 40-35-210 (2006); State
v. Foster, No. W2007–02636-CCA-R3-CD, 2009 WL 275790, *4 (Tenn. Crim. App., at Jackson,
Feb. 3, 2009), no Tenn. R. App. P. 11 application filed.


        The trial court sentenced the Defendant within the appropriate sentencing range for each of
his convictions. Also, notwithstanding the trial court’s misapplication of enhancement factor (14)
to two of the Defendant’s convictions, the trial court properly applied enhancement factors (1), (3),
and (8). Also, it applied mitigating factors (1) and (13). In light of the applicable enhancement and
mitigating factors and the nature and circumstances of the Defendant’s crimes, we conclude the
principles of sentencing as well as the evidence adduced at the sentencing hearing indicate the
sentences imposed by the trial court for each conviction are proper. Thus, we conclude that no
adjustment of any of the Defendant’s sentences is necessary. See T.C.A. § 40-35-210. Accordingly,
the Defendant is not entitled to relief on this issue.


                                    B. Alignment of Sentences


       The Defendant objects to the trial court’s consecutive alignment of his sentences, arguing that
his resulting sentence was “greater than that deserved for the offense committed.” The State
responds that the Defendant’s extensive criminal history justifies the length of the eighteen-year
sentence that resulted from the imposition of consecutive sentencing.


       It is within the sound discretion of the trial court whether or not an offender should be
sentenced consecutively or concurrently. State v. James, 688 S.W.2d 463, 465 (Tenn. Crim. App.
1984). A court may order multiple sentences to run consecutively if it finds, by a preponderance of


                                                  9
the evidence, that at least one of seven listed factors exists. One of these factors, factor (1), applies
where “the defendant is a professional criminal who has knowingly devoted such defendant’s life
to criminal acts as a major source of livelihood.” T.C.A. § 40-35-115(b)(1) (2006). In addition to
these criteria, consecutive sentencing is subject to the general sentencing principle that the length
of a sentence should be “justly deserved in relation to the seriousness of the offense” and “no greater
than that deserved for the offense committed.” T.C.A. § 40-35-102(1), 103(2); see also State v.
Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). Rule 32(c) of the Tennessee Rules of Criminal Procedure
instructs a trial court to explicitly recite on the judgment its reasons for imposing a consecutive
sentence.


        At the conclusion of the Defendant’s sentencing hearing, the trial court ordered the
Defendant’s effective sentences in each case to be served consecutively to each other, which resulted
in an eighteen-year sentence. In imposing consecutive sentencing, the trial court found the existence
of consecutive sentencing factor (1), that the Defendant had an extensive criminal history, applied
to each of the Defendant’s convictions. The trial court also found that the eighteen-year sentence
was “justly deserved in relation to the seriousness of the offenses” and that it was “no greater than
that deserved under the circumstances.”


        The Defendant has two prior felony convictions and at least thirteen prior misdemeanor
convictions. Also, the Defendant admitted that his illicit activity in May and June 2008 was not
limited to the crimes underlying this appeal. He said his convictions represented only a fraction of
his crimes during a six-week period in which he burglarized fifteen to twenty vehicles per week. The
Defendant explained that he lived on what he stole during these thefts and burglaries. Additionally,
the Defendant admitted to extensive illicit drug use over the last decade of his life. We conclude the
record does not preponderate against the trial court’s finding of factor (1), that the Defendant “is a
professional criminal who has knowingly devoted [his] life to criminal acts as a major source of
livelihood.” T.C.A. § 40-35-115(b)(1). Also, given the massive quantity of burglaries the Defendant
committed in May and June 2008, we conclude the record does not preponderate against the trial
court’s finding that an eighteen-year sentence was “justly deserved in relation to the seriousness of
the offenses” and “no greater than that deserved.” As such, the trial court properly imposed
consecutive sentencing, and the Defendant is not entitled to relief on this issue.


                                           III. Conclusion


       After a thorough review of the record and relevant authorities, we conclude that, under de
novo review, the eighteen-year sentence imposed is appropriate. Accordingly, we affirm the
sentence of eighteen years imposed by the trial court.
                                                         ___________________________________
                                                              ROBERT W. WEDEMEYER, JUDGE


                                                   10